Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16895709 filed on 06/08/2020 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on application JP 2019-149695 , filed 08/19/2019 (Japan).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.	

Double Patenting
Claims 1-10 of this application is patentably indistinct from claims 1-10 of Application No. US 17391857. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-10 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-10 of copending Application No. 17391857 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
	

	Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1, 3, 5, 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (hereafter Shi) US 20190121088 A1 in view of Sekine US 20140376105 A1. 
In regard to independent claim 1,  Shi teaches (see Figs. 1-8) an imaging lens (camera optical lens, 10, 20, paragraphs [02, 14-20, 36, 102-108], Tables 1, 5, 9) comprising in order from an object side to an image side, 
a first lens with positive refractive power having an object-side surface being convex in a paraxial region (positive L1 with object-side surface being convex in a paraxial region, see Figs. 1, 5, Tables 1, 5, 9), 
a second lens with negative refractive power in a paraxial region (negative L2, see Figs. 1, 5, Tables 1, 5, 9), 
a third lens with positive refractive power in a paraxial region (positive L3, see Figs. 1, 5, Tables 1, 5, 9), 
a fourth lens (L4, see Figs. 1, 5, Tables 1, 5, 9), 
a fifth lens with negative refractive power in a paraxial region (negative L5, see Figs. 1, 5, Tables 1, 5, 9), 
a sixth lens with positive refractive power having an object-side surface being convex in a paraxial region (positive L6 with object-side surface being convex in a paraxial region, see Figs. 1, 5, Tables 1, 5, 9), and 
a seventh lens with negative refractive power having an image-side surface being concave in a paraxial region (negative L7 with image-side surface being concave in a paraxial region, see Figs. 1, 5, Tables 1, 5, 9), 
wherein the following conditional expressions (1) and (2) are satisfied: 
(1) vd5< 72.00 (i.e. as abbe number at d-ray of the fifth lens vd5 of L5, see Tables 1,5)
(2) 3.30 < |r10|/f (i.e. given paraxial curvature radius R10 of image-side surface of L5, and f focal length of the overall camera optical system, see values given in Tables 1, 5, 9) 
  where vd5: an abbe number at d-ray of the fifth lens  (i.e. as abbe number at d-ray of the fifth lens vd5 of L5, see Tables 1, 5),  r10: a paraxial curvature radius of an image-side surface of the fifth lens, and f: a focal length of the overall optical system of the imaging lens (as paraxial curvature radius R10 of image-side surface of L5, and f focal length of the overall camera optical system, see values given in Tables 1, 5, 9).
Shi thus discloses the claimed invention except that 40.00< vd5. 
However, Sekine teaches in the same field of invention of an imaging lens with seven lens elements (see Figs. 1-15, Title, Abstract, i.e. lenses L1-L7, paragraphs [03, 14-17, 76-82, 101-107], examples 1-8, Tables 1-9, disclosing values of fifth lens L5 Abbe numbers in a range that is within the above range) and further teaches abbe number at d-ray of the fifth lens vd5 satisfies 40.00 <vd5 < 72.00 (i.e. as Abbe number of the fifth lens L5 at d-ray vd5 is in the range 50<vd5<70, i.e. within the claimed range, thereby providing condition to correct chromatic aberrations properly in the 7-lens optical imaging lens, thus balancing the low-dispersion and high dispersion material allowing that both axial chromatic aberrations and chromatic aberrations of magnification occurred on the image plane side of the lens system are more properly corrected, see paragraphs [76-81], Tables 1-9). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fifth lens material of fifth lens of Shi to have abbe number 40.00< vd5 and within the claimed range according to teachings of Sekine in order to provide condition to correct chromatic aberrations properly in the 7-lens optical imaging lens, balancing the low-dispersion and high dispersion material thereby allowing that both axial chromatic aberrations and chromatic aberrations of magnification occurred on the image plane side of the lens system are more properly corrected, (see Sekine, paragraphs [76-81], Tables 1-9). 
Regarding claim 3,  the Ski-Sekine combination teaches the invention as set forth above, and Shi teaches (see Figs. 1-8) that an image-side surface of said sixth lens is concave in the paraxial region (positive L6 with image-side surface being concave in a paraxial region, see Figs. 1, 5, Tables 1, 5, 9).  
Regarding claim 5,  the Ski-Sekine combination teaches the invention as set forth above, and Shi teaches (see Figs. 1-8) that the following conditional expression (4) is satisfied: 

    PNG
    media_image1.png
    14
    134
    media_image1.png
    Greyscale
 (i.e. given thickness of L6, L5 on optical axis, e.g. value 2.06, e.g. Fig. 1, Table 1)
where T6: a distance along the optical axis from an image-side surface of the sixth lens to an object-side surface of the seventh lens, and T5: a distance along the optical axis from an image-side surface of the fifth lens to an object-side surface of the sixth lens (i.e. as given  thicknesses of L6, L5 on optical axis, e.g. Fig. 1, Table 1).  
Regarding claim 7,  the Ski-Sekine combination teaches the invention as set forth above, and Shi teaches (see Figs. 1-8) that the following conditional expression (6) is satisfied:
 
    PNG
    media_image2.png
    14
    129
    media_image2.png
    Greyscale
 (given focal lengths of L2 as f2 and L7 as f7, see Tables 1, 5, 9, e.g. value 3.0) 
where f2: a focal length of the second lens, and f7: a focal length of the seventh lens (as focal lengths of L2 as f2 and L7 as f7, see Tables 1, 5, 9) 
Regarding claim 8,  the Ski-Sekine combination teaches the invention as set forth above, and Shi teaches (see Figs. 1-8) that the following conditional expression (7) is satisfied:

    PNG
    media_image3.png
    14
    140
    media_image3.png
    Greyscale
 (i.e. given L2 with paraxial radius R4 on image-side surface, and thickness on axis, see Tables 1, 5, e.g. value 6.2) 
where r4: a paraxial curvature radius of an image-side surface of the second lens, and T2: a distance along the optical axis from an image-side surface of the second lens to an object-side surface of the third lens (i.e. given L2 with paraxial radius R4 on image-side surface, and thickness on axis, see Tables 1, 5).  
Regarding claim 10,  the Ski-Sekine combination teaches the invention as set forth above, and Shi teaches (see Figs. 1-8) that the following conditional expression (9) is satisfied:
 
    PNG
    media_image4.png
    14
    130
    media_image4.png
    Greyscale
 (i.e. given paraxial curvature radius of an image-side surface R12 of L6, and f focal length of the camera optical system, e.g. value 2.13, Tables 1, 6, 9) 
where r12: a paraxial curvature radius of an image-side surface of the sixth lens, and f: a focal length of the overall optical system of the imaging lens (i.e. as paraxial curvature radius of an image-side surface R12 of L6, and f focal length of the camera optical system, Tables 1, 6, 9).


Claims  1-3, 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (hereafter Kubota) US 20150198791 A1 in view of Sekine US 20140376105 A1. 
In regard to independent claim 1,  Kubota teaches (see Figs. 1-16) an imaging lens (imaging lens, Title, Abstract, paragraphs [01, 13-15, 69-78], numerical example tables 1-6) comprising in order from an object side to an image side, 
a first lens with positive refractive power having an object-side surface being convex in a paraxial region (positive L1 with object-side surface being convex in a paraxial region, see Figs. 10-12, numerical example 4 Tables, i.e. paragraph [94]), 
a second lens with negative refractive power in a paraxial region (negative L2, see Figs. 10-12, numerical example 4 Tables), 
a third lens with positive refractive power in a paraxial region (positive L3, see Figs. 10-12, numerical example 4 Tables), 
a fourth lens (L4, see Figs. 10-12, numerical example 4 Tables), 
a fifth lens with negative refractive power in a paraxial region (negative L5, see Figs. 10-12, numerical example 4 Tables), 
a sixth lens with positive refractive power having an object-side surface being convex in a paraxial region (positive L6 with object-side surface being convex in a paraxial region, see Figs. 10-12, numerical example 4 Tables), and 
a seventh lens with negative refractive power having an image-side surface being concave in a paraxial region (negative L7 with image-side surface being concave in a paraxial region, see Figs. 10-12, numerical example 4 Tables), 
wherein the following conditional expressions (1) and (2) are satisfied: 
(1) vd5< 72.00 (i.e. as abbe number at d-ray of the fifth lens vd5 of L5, see numerical example 4 Tables)
(2) 3.21 < |r10|/f (i.e. given paraxial curvature radius R10 of image-side surface of L5, and f focal length of the overall camera optical system, see values given in Tables 1, 5, 9 e.g. 3.213) 
  where vd5: an abbe number at d-ray of the fifth lens  (i.e. as abbe number at d-ray of the fifth lens vd5 of L5, see Tables 1, 5),  r10: a paraxial curvature radius of an image-side surface of the fifth lens, and f: a focal length of the overall optical system of the imaging lens (as paraxial curvature radius R10 of image-side surface of L5, and f focal length of the overall camera optical system, see values given in Tables 1, 5, 9).
Kubota thus discloses the claimed invention except that 3.30 < |r10|/f  and that 40.00< vd5. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the shape of the fifth lens and imaging lens focal length in order to provide a small-sized imaging lens, which is especially suitable for mounting in a small-sized camera, while having satisfactorily corrected aberrations and high resolution (see  Kubota, paragraphs [49, 75]), and since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to achieve small-sized imaging lens, which is especially suitable for mounting in a small-sized camera, while having satisfactorily corrected aberrations and high resolution (see  Kubota, paragraphs [49, 75]). 
Further, Sekine teaches in the same field of invention of an imaging lens with seven lens elements (see Figs. 1-15, Title, Abstract, i.e. lenses L1-L7, paragraphs [03, 14-17, 76-82, 101-107], examples 1-8, Tables 1-9, disclosing values of fifth lens L5 Abbe numbers in a range that is within the above range) and further teaches abbe number at d-ray of the fifth lens vd5 satisfies 40.00 <vd5 < 72.00 (i.e. as Abbe number of the fifth lens L5 at d-ray vd5 is in the range 50<vd5<70, i.e. within the claimed range, thereby providing conditions to correct chromatic aberrations properly in the 7-lens optical imaging lens, thus balancing the low-dispersion and high dispersion material allowing that both axial chromatic aberrations and chromatic aberrations of magnification occurred on the image plane side of the lens system are more properly corrected, see paragraphs [76-81], Tables 1-9). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fifth lens material of fifth lens of Kubota to have abbe number 40.00< vd5 and within the claimed range according to teachings of Sekine in order to provide condition to correct chromatic aberrations properly in the 7-lens optical imaging lens, balancing the low-dispersion and high dispersion material thereby allowing that both axial chromatic aberrations and chromatic aberrations of magnification occurred on the image plane side of the lens system are more properly corrected, (see Sekine, paragraphs [76-81], Tables 1-9). 
Regarding claim 2,  the Kubota-Sekine combination teaches the invention as set forth above, and Kubota teaches (see Figs. 1-16) that an image-side surface of said third lens is concave in the paraxial region (positive L3 with image-side surface that is concave in the paraxial region, see Figs. 10-12, numerical example 4 Tables).  
Regarding claim 3, the Kubota-Sekine combination teaches the invention as set forth above, and Kubota teaches (see Figs. 1-16) that an image-side surface of said sixth lens is concave in the paraxial region (positive L6 with image-side surface being concave in a paraxial region, see Figs. 10-12, numerical example 4 Tables).  
Regarding claim 6, the Kubota-Sekine combination teaches the invention as set forth above, and Kubota teaches (see Figs. 1-16) that the following conditional expression (5) is satisfied: (5) -10.26 <f5/f<-1.50  (given negative L5 f5 and f of the imaging lens, see Figs. 10-12, numerical example 4 Tables)
where 30f5: a focal length of the fifth lens, and f: a focal length of the overall optical system of the imaging lens (given f5 of L5 and f of the imaging lens, Figs. 10-12, numerical example 4 Tables). 
Kubota thus discloses the claimed invention except for -8.50 <f5/f. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the focal lengths of fifth lens and the imaging lens to satisfy the lower value of the above range in order to provide a small-sized imaging lens, which is especially suitable for mounting in a small-sized camera, while having satisfactorily corrected aberrations and high resolution (see  Kubota, paragraphs [49, 75]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 8,  the Kubota-Sekine combination teaches the invention as set forth above, and Kubota teaches (see Figs. 1-16) that the following conditional expression (7) is satisfied:

    PNG
    media_image3.png
    14
    140
    media_image3.png
    Greyscale
 (i.e. given L2 with paraxial radius R4 on image-side surface, and thickness on axis, see numerical example 4 Tables, e.g. value 13.76) 
where r4: a paraxial curvature radius of an image-side surface of the second lens, and T2: a distance along the optical axis from an image-side surface of the second lens to an object-side surface of the third lens (i.e. given L2 with paraxial radius R4 on image-side surface, and thickness on axis, see numerical example 4 Tables).  
Regarding claim 9,  the Kubota-Sekine combination teaches the invention as set forth above, and Kubota teaches (see Figs. 1-16) that the following conditional expression (8) is satisfied: 
    PNG
    media_image5.png
    14
    130
    media_image5.png
    Greyscale
 
(i.e. given R6 paraxial curvature radius image-side surface L3  f focal length of the overall imaging lens, e.g. value 4.54, see numerical example 4 Tables)
where r6: a paraxial curvature radius of an image-side surface of the third lens, and f: a focal length of the overall optical system of the imaging lens (i.e. as R6 paraxial curvature radius image-side surface L3 , and  f focal length of the overall imaging lens,  see numerical example 4 Tables).
Regarding claim 10,  the Kubota-Sekine combination teaches the invention as set forth above, and Kubota teaches (see Figs. 1-16) that the following conditional expression (9) is satisfied:
 
    PNG
    media_image4.png
    14
    130
    media_image4.png
    Greyscale
 (i.e. given paraxial curvature radius of an image-side surface R12 of L6, and f focal length of the camera optical system, e.g. value 0.76, numerical example 4 Tables) 
where r12: a paraxial curvature radius of an image-side surface of the sixth lens, and f: a focal length of the overall optical system of the imaging lens (i.e. as paraxial curvature radius of an image-side surface R12 of L6, and f focal length of the camera optical system, numerical example 4 Tables).  
  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (hereafter Shi) US 20190121088 A1 in view of Sekine US 20140376105 A1, and further in view of Hashimoto US 20150070783 A1. 
Regarding claim 4, the Shi-Sekine combination teaches the invention as set forth above, and Kubota teaches (see Figs. 1-8) that the following conditional expression (3) is satisfied: 
 (3) 9.00<vd3<39.00  (i.e. as L3 vd in Tables 1, 5)
where vd3: an abbe number at d-ray of the third lens.  
Shi thus discloses the claimed invention except that vd3<39.00  . 
However, Hashimoto teaches in the same field of invention of an imaging lens with seven lens elements (see Figs. 1-28, Title, Abstract, i.e. lenses L1-L7, paragraphs [03, 14-18, 56-62, 94-102, 115-117], examples 1-10, Tables 1-11, disclosing values of third lens L3 Abbe numbers vd3 in a range that is within the above range) and further teaches abbe number at d-ray of the fifth lens vd5 satisfies 9.00 <vd3 < 39.00 (i.e. as Abbe number of the third lens L3 at d-ray vd5 is in the range 20<vd3<30, i.e. within the claimed range, thereby providing conditions to balance the low-dispersion and high dispersion materials of first three lenses in the 7-lens optical imaging lens with a high-dispersion material used for the third lens, and allowing that the chromatic aberrations can be corrected properly (paragraphs [61, 117], Tables 1-11).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fifth lens material of third lens of Shi to have abbe number vd3<39 and within the claimed range according to teachings of Hashimoto in order to provide conditions to balance the low-dispersion and high dispersion materials of first three lenses in the 7-lens optical imaging lens with a high-dispersion material used for the third lens, and allowing that the chromatic aberrations can be corrected properly (paragraphs [61, 117], Tables 1-11).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fang et al. US 10209491 B1 also discloses certain features of the instant invention (see Figs. 1, 5). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/Primary Examiner, Art Unit 2872